                                   Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 1 of 29



                        1      BENJAMIN A. EMMERT, Bar No. 212157
                               LITTLER MENDELSON, P.C.
                        2      50 West San Fernando Street, 7th Floor
                               San Jose, CA 95113.2303
                        3      Telephone: 408.998.4150
                               Fax No.: 408.288.5686
                        4      E-mail: bemmert@littler.com
                        5      DOUGLAS A. WICKHAM, Bar No. 127268
                               HELEN BRAGINSKY, Bar No. 282359
                        6      LITTLER MENDELSON
                               A Professional Corporation
                        7      633 West Fifth Street, 63rd Fl.
                               Los Angeles, California 90071.3541
                        8      Telephone:       213.443400
                               Fax No.:         213.443.4299
                        9      E-mail:dwickham@littler.com
                               E-mail:hbraginsky@littler.com
                     10
                               Attorneys for Plaintiff
                     11        JLT SPECIALTY INSURANCE SERVICES INC.
                     12

                     13                                    UNITED STATES DISTRICT COURT

                     14                                 NORTHERN DISTRICT OF CALIFORNIA

                     15                                         SAN FRANCISCO DIVISION

                     16        JLT SPECIALTY INSURANCE SERVICES                Case No. 3:19-CV-02427-MMC
                               INC., a Delaware corporation,
                     17
                                                  Plaintiff,                   FIRST AMENDED COMPLAINT FOR
                     18                                                        DAMAGES AND INJUNCTIVE RELIEF
                                     V.
                      19
                     20        GARY PESTANA, an individual; SARAH
                               SHERMAN, an individual; DUSTIN SMITH,
                     21        an individual; and RAMY MORCOS, an
                               individual,
                      22
                                                  Defendants.
                     23
                     24
                     25
                     26
                      27
                     28
LITTLER MENDELSON, P.C.
30W, San Fernando, 7th Floor
                                                                          1.
  San Jose, CA 95113.2303
       408.998.4150                                             FIRST AMENDED COMPLAINT
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 2 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 3 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 4 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 5 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 6 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 7 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 8 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 9 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 10 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 11 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 12 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 13 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 14 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 15 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 16 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 17 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 18 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 19 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 20 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 21 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 22 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 23 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 24 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 25 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 26 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 27 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 28 of 29
Case 3:19-cv-02427-MMC Document 41 Filed 05/31/19 Page 29 of 29
